OFFICE     OF THE ATTORNEY            GENERAL      OF TEXAS

                                   AUSTIN




Honorable Roland isoyd
County Attornry
Collln county
ldcEinnoy , Tsraa
Dear ;ilrr




            Proa your ltttbr
the following I
                                                         e Cellna   fnde-
                                                          thuir annual
                                                         not a candidate



                                              unning walnut         thrsc
                                               for ra-election.
                                               Ire to those     three
                                          at be ranted to be
                                      day before the man who

                            Star (Istatement hrs made that
                            apt was a rlolatlon   of the law,
                           ad received the ~bsne destroyed  it.
                                     'ilots    article
                                            242 of the
      Fens1 Code apply         to t&i8 aet     0r Sects
                                             or was it
      only intended to cover t.aklnC suoh a paper to
      the polls9'  . . ."
             lartlcle   242,    Penal Code readr a8 tollowm:
             “~n;r judgo    map   rec,uire a citlaen   to anmcr
      under oath berore         he secures an official    ballot
                                                                            2
                     c




Honorable Roland Boy&, Fege 8


         whethar    he has been turniahad     with any paper or
         ballot    on whioh la marked the r&mea o? say one
         for whom ho has agrord to vote, or ?or whom he
         has beoa requsatad       to tote,    or has luoh paper or
         markrd ballot In his possession,          and he shall not
         be furnlahed with an O??iOlal ballot          until he has
         deJ.irarred to the judga aueh narked ptrper or bellot,
         if he has one.        Any person uho elves,    receives    or
         leo ur e8  o r is interested     ia g iving or raoririag
         aa o??iolrl     ballot   or any paper vrhatarer,     on *ioh
         is mrked, prlntad or written the ncma o? any per-
         eon for whom he has agreed to vote,          or ror whom
         he has beon rcpueated to vote, or has auoh paper
         marked, mitta& or prlntsd in 01s posaes~lon              QS
         a guide by @ioh he could mike out his tlokat,
         ahrll be tlaed not leas than one hundred aor Icore
         than Site hundred dollars,         and be confined in Jail
         thirty dep.       Sea.   70, p.   636,  Acta 1905.w
           We t&ink it obtioua that the            above statute use not
rlolated  under the stats or raata       you      submit.   St  is apparent
to u8 that the reatrlotlon      imp~a~~yea          only to the use oi
dummy ballots   or paperr    et the                Any other conatructlon
would be riolatite     o? the Const r tutiin       o? Texas, irrtlols   1,
Ssotloa 8, reading In port a8 follows8
                “Brery   person 8hall ba at liberty    to speak;
         wrIta or publish his opinions on any subject,           be-
         Lag reapoasible      for the abuaa o? that    riYllege~
         aad no law lhhll ever be passed ourtsi Ping the
         liberty     or rpeeoh or or the prear*     . , .”
              Trusting    the above aatlsiaotorlly           aasnerr    your ln-
qulry,     wa are

                                                     Tours      very   truly




                                                                       Aenistant

Bwmp
                                                                       t%!!
                                                                       l
                                                                       : g g1
                                                                       0